244 P.3d 1274 (2011)
In the Matter of Dale E. LOVELACE, Respondent.
No. 15442.
Supreme Court of Kansas.
January 7, 2011.

ORDER OF DISBARMENT
In a letter dated November 19, 2010, addressed to the Clerk of the Appellate Courts, respondent Dale E. Lovelace, of Kansas City, Missouri, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2010 Kan. Ct. R. Annot. 362).
The respondent was previously indefinitely suspended by this court on May 16, 2008. In re Lovelace, 286 Kan. 266, 182 P.3d 1244 (2008). At the time the respondent surrendered his license, a complaint had been docketed by the Disciplinary Administrator's office as a result of the respondent's disbarment by the Missouri Supreme Court on July 16, 2010.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Dale E. Lovelace be and is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Dale E. Lovelace from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2010 Kan. Ct. R. Annot. 370).